Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 25, 2019

The Court of Appeals hereby passes the following order:

A19A1902; A19A1903. JEREMY A. RICHIE v. THE STATE.

      In 2014, Jeremy A. Richie pleaded guilty to multiple offenses, including theft
and possession of a firearm by a felon, for which he was sentenced to ten years with
the first eighteen months to serve in confinement and the remainder to be served on
probation. In a separate case, Richie pleaded guilty to entering an automobile, for
which he was sentenced to five years with the first four years to serve in confinement
and the remainder to be served on probation. In 2018, the State petitioned to revoke
Richie’s probation in both cases on the ground that he had violated the terms and
conditions of probation, including committing a new offense. Following a hearing,
the trial court concluded that Richie had violated the terms and conditions, and it
revoked the balance of his probation in one case and a portion of his probation in the
other case. Richie filed motions for new trial in both cases, which the trial court
denied. Richie then filed an application for discretionary appeal, which we denied.
See Case No. A19D0392 (decided April 16, 2019). He also filed these direct appeals,
over which we lack jurisdiction.
      Because the underlying subject matter of Richie’s appeals is the revocation of
his probation, he was required to file an application for discretionary appeal in order
to obtain review in this Court. See OCGA § 5-6-35 (a) (5); Jones v. State, 322 Ga.
App. 269, 269 n.2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105, 105 (485
SE2d 214) (1997). We thus lack jurisdiction to consider these direct appeal. See
White v. State, 233 Ga. App. 873, 874 (505 SE2d 228) (1998).
      Further, our denial of Richie’s application for discretionary appeal was an
adjudication on the merits, and therefore the doctrine of res judicata bars these direct
appeals from the same trial court order. See Northwest Social & Civic Club, Inc. v.
Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App.
258, 260-261 (1) (649 SE2d 313) (2007).
      For these reasons, these appeals are hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/25/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.